UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7381



ALLAN L. GANT,

                                              Plaintiff - Appellant,

          versus


OFFICE OF THE UNITED STATES ATTORNEY, SOUTHERN
DISTRICT OF WEST VIRGINIA; UNITED STATES OF
AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-02-1145-2)


Submitted:   December 11, 2003         Decided:     December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Stephen Michael Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allan L. Gant appeals the district court’s order and judgment

accepting the recommendation of the magistrate judge and dismissing

Gant’s civil rights action. We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Gant v. Office of the United States Attorney,

No. CA-02-1145-2 (S.D.W. Va. Aug. 7, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2